VAUGHN, Judge.
No exceptions were entered at the trial before Judge Martin. Several days after the entry of judgment, defendant expressed a desire to appeal. Counsel for defendant, with appropriate candor, concedes that he is unable to discover or assign error but states that defendant now contends that the plea was not voluntarily and understandingly entered. The record contains the transcript of defendant’s plea and the court’s adjudication thereon. It clearly and affirmatively appears that the plea was voluntarily and understandingly entered. The court’s adjudication thereon is supported by the evidence developed in open court and is affirmed. State v. Ford, 281 N.C. 62, 187 S.E. 2d 741.
No error.
Judges Hedrick and Graham concur.